Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/09/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Objections

Claim 5 is objected to because claim contains third bracket such as [to convert … voltage signal] without any meaningful significance or necessity. Examiner is requesting removal of those third bracket from the claim. 
Claim 16 is objected to because of the following informalities:
Claim states: “The method of claim 9 wherein the is configured to…” does not provide a clear meaning, based on Claims 8 and 9, and specification, examiner would assume that the claim should read “The method of claim 9 wherein the circuit is configured to…”. Appropriate corrections are required.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 7-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Epperson et al. (EP 3321699 A1), hereinafter ‘Epperson’.

With regards to Claim 1, Epperson discloses a system for non-intrusive line voltage monitoring of a cable with multiple conductors (A sensor subsystem for a voltage measurement device operative to measure alternating current (AC) voltage in an insulated conductor, the conductive sensor selectively positionable proximate the insulated conductor without galvanically contacting the conductor, p.3 ); the system comprising: a plurality of conductive plates (At least one of the conductive sensor, conductive internal ground, or conductive reference shield may include conductive tape, a conductive sheet, a conductive plate, or a cured liquid, p.4); each conductive plate configured to be positioned adjacent to an electrical conductor within the polyphase cable to maximize a capacitive coupling between the electrical conductor and the respective plate and minimize a capacitive coupling other electrical conductors in the polyphase and the respective plate; the overall arrangement of conductive plates and conductors arranged to maximize capacitive coupling between each plate and its associated conductor while minimizing coupling between each plate and other conductors (For example, in at least some implementations the probe portion 112 may include a selectively movable clamp, a hook, a flat or arcuate surface which includes the sensor, or other type of interface which allows a sensor of the non-contact voltage measurement device 102 to be positioned proximate the insulated wire 106, p.10; The current signal (I.sub.O) is dependent on the distance between the conductive sensor 126 of the non-contact voltage measurement device 102 and the insulated wire 106 under test, the particular shape of the conductive sensor 126, and the size and voltage level (Vo) in the conductor 122… To reduce or avoid stray currents, at least a portion of the non-contact voltage measurement device 102 may be surrounded by a conductive internal ground guard or screen 132 which causes most of the current to run through the conductive sensor 126 which forms the coupling capacitor (Co) with the conductor 122 of the insulated wire 106, p.12, Generally, the sensor assembly 500 should provide good coupling capacitance (Co) between the sensor 502 and the wire under test and should suppress the capacitance to other adjacent wires and the capacitance to the external ground. The sensor assembly 500 should also minimize the capacitance (C.sub.SENS-REF) between the sensor 502 and the reference shield (e.g., reference shield 134), p.18); a circuit configured to determine the voltage of at least one of the electrical conductors by measuring currents (The input amplifier 136 receives the signal current (I.sub.O) and reference current (I.sub.R) from the conductive sensor 126 and converts the received currents into a sensor current voltage signal indicative of the conductive sensor current at the output terminal of the input amplifier. The sensor current voltage signal may be an analog voltage, for example. The analog voltage may be fed to a signal processing module 140 which, as discussed further below, processes the sensor current voltage signal to determine the AC voltage (Vo) in the conductor 122 of the insulated wire 106. The signal processing module 140 may include any combination of digital and/or analog circuitry, p.14).
 However, Epperson does not specifically disclose polyphase cable with multiple conductors, plurality of conductive plates and measuring current flow between at least two of the conductive plates.
Epperson additionally discloses “The non-contact measurement functionality discussed herein is not limited to applications only measuring against earth. The outside reference may be capacitively coupled to any other potential. For example, if the outside reference is capacitively coupled to another phase in three phase systems, the phase-to-phase voltages are measured”, p.11.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Epperson, to utilize plurality of conductive plates adjacent to multiple conductors of the polyphase cable such as multiple phases of three phase system and measure current between the conductive plates to determine electrical parameters of the system such as phase to phase voltage (Epperson) or voltage of different conductors using the other conductor as reference to improve the efficiency of voltage measurement.


With regards to Claim 2, Epperson discloses the claimed invention as discussed in Claim 1.
However, Epperson does not specifically disclose the cable is a three-phase cable and the plurality of conductive plates comprises: a first conductive plate configured to be positioned adjacent to a first electrical line in the cable to form a first capacitive coupling between the first capacitive plate and the first electrical line; a second conductive plate configured to be positioned adjacent to a second electrical line in the cable to form a second capacitive coupling between the second capacitive plate and the second electrical line; and a third conductive plate configured to be positioned adjacent to a third electrical line in the cable to form a third capacitive coupling between the third capacitive plate and the third electrical line.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Epperson, to utilize plurality of conductive plates such as three conductive plates, each of them being adjacent and capacitively coupled to particular conductors of the three phase cable, to effectively suppress the effect of capacitance from other conductors in the system and determine electrical parameters of the system such as phase to phase voltage (Epperson) or voltage of a particular conductor using the other system conductors as reference to improve the efficiency of voltage measurement.


With regards to Claim 3, Epperson discloses the claimed limitations as discussed in Claim 2.
However, Epperson does not specifically disclose the circuit is configured to measure a first current between the first conductive plate and the second conductive plate, a second current between the second conductive plate and the third conductive plate, and a third current between the third conductive plate and the first conductive plate.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Epperson, to measure currents between the plurality of conductive plates such as the first conductive plate and the second conductive plate, the second conductive plate and the third conductive plate, the third conductive plate and the first conductive plate to determine electrical parameters of the system such as phase to phase voltage (Epperson) or voltage of a particular (adjacent) conductor using the other system conductors as reference to improve the efficiency of voltage measurement.


With regards to Claim 7, Epperson discloses the claimed invention as discussed in Claim 1.
 Epperson additionally discloses a data acquisition and analysis circuit coupled to the circuit and configured to receive current measurements from the three-phase voltage sensor (For example, if the outside reference is capacitively coupled to another phase in three phase systems, the phase-to-phase voltages are measured, p.11; In one implementation, the present subject matter may be implemented via Application Specific Integrated Circuits (ASICs). However, those skilled in the art will recognize that the implementations disclosed herein, in whole or in part, can be equivalently implemented in standard integrated circuits, as one or more computer programs running on one or more computers (e.g., as one or more programs running on one or more computer systems), as one or more programs running on one or more controllers (e.g., microcontrollers) as one or more programs running on one or more processors (e.g., microprocessors), as firmware, p.23-24; fig.2 shows the signal processing circuit 140 is coupled to the circuit to receive the current measurements and process the signal to output voltage measurements, added by examiner).


With regards to Claim 8, Epperson discloses the claimed invention as discussed in Claim 7.
 Epperson additionally discloses the data acquisition and analysis circuit is configured to isolate capacitive couplings between at least one first capacitive plate of the plurality of capacitive plates and an electrical conductor adjacent to the first capacitive plate (To reduce or avoid stray currents, at least a portion of the non-contact voltage measurement device 102 may be surrounded by a conductive internal ground guard or screen 132 which causes most of the current to run through the conductive sensor 126 which forms the coupling capacitor (Co) with the conductor 122 of the insulated wire 106. The internal ground guard 132 may be formed from any suitable conductive material (e.g., copper) and may be solid (e.g. sheet metal, sputtered metal inside plastic enclosure), flexible (e.g., foil), or have one or more openings (e.g., mesh), p.12; In at least some implementations, the internal ground guard 132 also surrounds some or all of the electronics of the noncontact voltage measurement device 102 to avoid the AC reference voltage (V.sub.R) coupling into the electronics… The internal ground guard 132 and the reference shield 134 may provide a double layer screen around the housing 108 (see Figure 1A and 1B) of the non-contact voltage measurement device 102. The reference shield 134 may be disposed on an outside surface of the housing 108 and the internal ground guard 132 may function as an internal shield or guard. The conductive sensor 126 is shielded by the guard 132 against the reference, p.13-14).


With regards to Claim 9, Epperson discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 10, Epperson discloses the claimed limitations as discussed in Claims 2 and 9.


With regards to Claim 11, Epperson discloses the claimed limitations as discussed in Claims 2, 3 and 10.


With regards to Claim 12, Epperson discloses the claimed limitations as discussed in Claims 3 and 11.


With regards to Claim 16, Epperson discloses the claimed limitations as discussed in Claims 8 and 9.


Claims 4, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Epperson, in view of Jon Munson, “Fully Differential Gain-Block Family Simplifies Interface Designs”, Linear Technology Magazine, May 2004, hereinafter ‘Munson’.

With regards to Claim 4, Epperson discloses the claimed invention as discussed in Claim 1.
Epperson additionally discloses the circuit comprises a transimpedance amplifier (As shown in Figure 2, the non-contact voltage measurement device 102 may include an input amplifier 136 which operates as an inverting current-to-voltage converter. The input amplifier 136 has a non-inverting terminal electrically coupled to the internal ground guard 132 which functions as the internal ground 138 of the non-contact voltage measurement device 102. An inverting terminal of the input amplifier 136 may be electrically coupled to the conductive sensor 126. Feedback circuitry 137 (e.g., feedback resistor) may also be coupled between the inverting terminal and the output terminal of the input amplifier 136 to provide feedback and appropriate gain for input signal conditioning, p.14).
However, Epperson does not specifically disclose fully differential transimpedance amplifier.
Munson discloses fully differential transimpedance amplifier (Figure 5 shows a photodiode TIA with a fully differential topology, p.2)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Epperson, in view of Munson to utilize a circuit comprising fully differential transimpedance amplifier to improve the signal to noise ratio (A differential TIA topology has the potential of providing an S/N improvement over a single-ended TIA with the same V/I by eliminating the common-mode component of the input noise, Munson).


With regards to Claim 13, Epperson in view of Munson, discloses the claimed limitations as discussed in Claims 4 and 9.


With regards to Claim 17, Epperson in view of Munson, discloses the claimed limitations as discussed in Claims 2, 9 and 13.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Epperson, in view of Munson, and in further view of Fukuzawa et al. (US 20090160693 A1), hereinafter ‘Fukuzawa’.

With regards to Claim 5, Epperson in view of Munson, discloses the claimed invention as discussed in Claim 4.
However, Epperson does not specifically disclose the circuit includes an instrumentation amplifier coupled to an output of the fully differential transimpedance amplifier [to convert the differential output signal to a single-ended voltage signal].
Fukuzawa discloses an instrumentation amplifier (The instrumentation amplifier is a differential-input/single-ended output balanced-input amplifier [0158]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Epperson, in view of Munson, and in further view of Fukuzawa to utilize an instrumentation amplifier as known in the art to convert the differential output voltage signal to a single-ended voltage signal and also to improve the common mode rejection ratio (CMRR) (The instrumentation amplifier is characterized in that the common mode rejection ratio (CMRR) can be increased, Fukuzawa).


With regards to Claim 14, Epperson, in view of Munson, and in further view of Fukuzawa, discloses the claimed limitations as discussed in Claims 5 and 13.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Epperson, in view of Golias et al. (US 4242730 A), hereinafter ‘Golias’.

With regards to Claim 6, Epperson discloses the claimed invention as discussed in Claim 1.
However, Epperson does not specifically disclose the circuit includes at least one gain buffer to limit the effect of input bias current.
Golias discloses gain buffer to limit the effect of input bias current (The output of the unity gain inverting buffer amplifier 188 is then connected directly to the contact 03 and then via switch W3 to the input node 191 of a control amplifier 180. Resistor 189 reduces the effects of input bias currents thus reducing some output offset and the gain of this stage is set by the ratio of the resistors 190, 187 and is preferably unity or one, col.25, Lines 61-67).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Epperson, in view of Golias, to utilize a gain buffer as known in the art, in the circuit to limit the effect of input bias current to reduce some output offset (Resistor 189 reduces the effects of input bias currents thus reducing some output offset, Golias).


With regards to Claim 15, Epperson in view of Golias, discloses the claimed limitations as discussed in Claims 6 and 9.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
El-Essawy et al. (US 9000752 B2) discloses a non-contact current sensor that includes multiple semiconductor magnetic field sensors and/or voltage sensors that can be used to detect characteristics of currents flowing through, and/or electrical potentials on, multiple conductors in a cable.
Tung et al. (US 10684312 B2) discloses a current detection device applied to a multi-core conducting wire where sensors are disposed adjacent to each conductor in a 3-conductor arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                                         





.